Title: James Madison to Nathaniel Bowditch, 18 June 1827
From: Madison, James
To: Bowditch, Nathaniel


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 18. 1827
                            
                        
                        Since you did me the favour to answer my enquiries concerning Mr. Francis Grund, the name of Mr. Timothy
                            Walker has been brought to our attention. May I intrude again on your kindness with a request of your view, as far as you
                            may have had an opportunity of forming one, of his qualifications for a Mathematical Chair in a University. I am fully
                            aware, Sir, of the trouble I am imposing on you, and of the delicacy it may possibly involve: But my reluctance is
                            overcome by the particular importance to our young Institution, of filling its professorships with proper characters, and
                            by the interest you will be sure to feel in whatever concerns the cause of Science, more especially a Branch which you
                            have yourself cultivated with such illustrious success. I need not repeat that your communication whatever it may be, will
                            be regarded in the confidential light due to it. Be assured always, Sir, of my distinguished esteem & respect
                        
                            
                                James Madison
                            
                        
                    